UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-10382 SYNERGETICS USA, INC. (Exact name of registrant as specified in its charter) Delaware 20-5715943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3845 Corporate Centre Drive O’Fallon, Missouri (Address of principal executive offices) (Zip Code) (636) 939-5100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer £ Accelerated Filer R Non-Accelerated Filer £ Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the issuer’s common stock, $0.001 value per share, as of December 10, 2012 was 25,172,934 shares. SYNERGETICS USA, INC. Index to Form 10-Q Page PART I Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements 3 Balance Sheets as of October 31, 2012 and July 31, 2012 3 Statements of Income and Comprehensive Income for the three months ended October 31, 2012 and 2011 4 Statements of Cash Flows for the three months ended October 31, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II Other Information 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Trademark Acknowledgements 25 Signatures 26 Certification of Chief Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 27 Certification of Chief Financial Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 28 Certification of Chief Executive Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 29 Certification of Chief Financial Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 30 Index Part I — Financial Information Item 1 — Unaudited Condensed Consolidated Financial Statements Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of October 31, 2012 (Unaudited) and July 31, 2012 (Dollars in thousands, except share data) October 31, 2012 July 31, 2012 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $321 and $319, respectively Inventories Prepaid expenses Deferred income taxes Total current assets Property and equipment, net Intangible and other assets Goodwill Other intangible assets, net Deferred income taxes Patents, net Cash value of life insurance 93 93 Total assets $ $ Liabilities and stockholders’ equity Current Liabilities Accounts payable Accrued expenses Income taxes payable Deferred revenue Total current liabilities Long-Term Liabilities Deferred revenue Total long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders’ Equity Common stock at October 31, 2012 and July 31, 2012, $0.001 par value, 50,000,000 shares authorized; 25,164,934 and 25,160,069 shares issued and outstanding, respectively 25 25 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss): Foreign currency translation adjustment ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. Index Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Statements of Income and Comprehensive Income Three Months Ended October 31, 2012 and 2011 (Dollars in thousands, except share and per share data) Three Months Ended October31, Three Months Ended October 31, Net sales $ $ Cost of sales Gross profit Operating expenses Research and development Sales and marketing General and administrative Operating income Other income (expenses) Investment income 7 14 Interest expense ) Miscellaneous (3
